Exhibit 10.1

EXECUTION COPY

FIRST SUPPLEMENTAL INDENTURE

SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of November 30,
2007, among Harry and David, an Oregon corporation (the “Successor”), a
Guarantor under the Indenture referred to below, and a subsidiary of Harry &
David Operations Corp. (formerly Bear Creek Corporation), a Delaware corporation
(the “Predecessor”), the Guarantors party hereto and Wells Fargo Bank, N.A., as
trustee under the Indenture referred to below (the “Trustee”).

WITNESSETH

WHEREAS, the Predecessor has heretofore executed and delivered to the Trustee an
indenture (the “Indenture”), dated as of February 25, 2005, providing for the
issuance of Senior Floating Rate Notes due 2012 (the “Floating Rate Notes”) and
9.0% Senior Notes due 2013 (the “Fixed Rate Notes,” and, together with the
Floating Rate Notes, the “Notes”);

WHEREAS, in connection with an internal corporate reorganization effective as of
the date hereof, the Predecessor has (A) merged with and into the Successor and
(B) immediately prior to the merger described in clause (A), consolidated
certain of its Restricted Subsidiaries, which are also Guarantors, by merging
each of Bear Creek Stores, Inc. and Bear Creek Direct Marketing, Inc. with and
into the Successor (the “Reorganization”);

WHEREAS, pursuant to Section 9.01(3) of the Indenture, the Trustee is authorized
to execute and deliver this Supplemental Indenture without the consent of the
Holders.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Successor and the Trustee mutually covenant and agree for the equal and ratable
benefit of the Holders of the Notes as follows:

1. CAPITALIZED TERMS. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.

2. ASSUMPTION OF PREDECESSOR’S OBLIGATIONS. The Successor hereby assumes all
rights and obligations of the Predecessor under the Notes and the Indenture and
the due and punctual payment of the principal of, and premium, if any, and
accrued and unpaid interest on all the Notes, and the due and punctual
performance and observance of all the covenants and conditions of the Indenture
to be performed by the Predecessor. All references in the Indenture, as amended
hereby, to the “Company” shall be deemed to be references to “Harry and David,”
as Successor, and the Successor shall succeed to and be substituted for, and may
exercise every right and power of, the Predecessor under the Indenture, in each
case, with the same effect as if the Successor had been named as the “Company”
initially therein and, as a result of the Reorganization the Predecessor is
released and discharged from all obligations and covenants under the Indenture.

 



--------------------------------------------------------------------------------

3. RELEASE OF GUARANTORS.

(a) The parties hereto agree that as a result of the Reorganization, Bear Creek
Direct Stores, Inc. is hereby released and discharged of any and all of its
obligations under its Note Guarantee, subject to the applicable provisions of
the Indenture.

(b) The parties hereto agree that as a result of the Reorganization, Bear Creek
Direct Marketing, Inc. is hereby released and discharged of any and all of its
obligations under its Note Guarantee, subject to the applicable provisions of
the Indenture.

4. CONFLICT WITH THE TRUST INDENTURE ACT. If any provision of this Supplemental
Indenture limits, qualifies or conflicts with any provision of the Trust
Indenture Act (the “TIA”) that is required under the TIA to be part of and
govern any provision of this Supplemental Indenture, the provision of the TIA
shall control. If any provision of this Supplemental Indenture modifies or
excludes any provision of the Supplemental Indenture that may be so modified or
excluded, the provision of the TIA shall be deemed to apply to the Indenture as
so modified or to be excluded by this Supplemental Indenture, as the case may
be.

5. SUCCESSOR; BENEFITS OF THIRD SUPPLEMENTAL INDENTURE, ETC. All agreements of
the Company in this Supplemental Indenture shall bind their respective
successors. Nothing in this Supplemental Indenture or the Notes, express or
implied, shall give to any Person, other than the parties hereto and the Holders
of the Notes and their respective successors, any benefit of any legal or
equitable right, remedy or claim under the Indenture, this Supplemental
Indenture or the Notes.

6. RATIFICATION OF INDENTURE; SUPPLEMENTAL INDENTURE PART OF INDENTURE. Except
as expressly amended hereby, the Indenture is in all respects ratified and
confirmed and all the terms, conditions and provisions thereof shall remain in
full force and effect. This Supplemental Indenture shall form a part of the
Indenture for all purposes, and every holder of Notes heretofore or hereafter
authenticated and delivered shall be bound hereby.

7. NEW YORK LAW TO GOVERN. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL
GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE WITHOUT GIVING EFFECT
TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

8. COUNTERPARTS. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.

9. EFFECT OF HEADINGS. The Section headings herein are for convenience only and
shall not affect the construction hereof.

10. THE TRUSTEE. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.

Dated: November 30, 2007

 

HARRY AND DAVID

(as Successor)

By:   /S/ WILLIAM H. WILLIAMS Name:   William H. Williams Title:   Chief
Executive Officer & President

 

WELLS FARGO BANK, N.A.,

AS TRUSTEE

By:   /S/ JOSEPH P. O’DONNELL   Authorized Signatory

 

GUARANTORS:

 

HARRY & DAVID HOLDINGS, INC.

By:   /S/ STEPHEN V. O’CONNELL Name:   Stephen V. O’Connell Title:  

Chief Financial Officer

Chief Administrative Officer

 

BEAR CREEK ORCHARDS, INC. By:   /S/ STEPHEN V. O’CONNELL Name:   Stephen V.
O’Connell Title:  

Chief Financial Officer

Chief Administrative Officer

 

BEAR CREEK OPERATIONS, INC. By:   /S/ STEPHEN V. O’CONNELL Name:   Stephen V.
O’Connell Title:  

Chief Financial Officer

Chief Administrative Officer

 

3